\H<*%-»
                               ELECTRONIC RECORD




COA#       11-12-00264-CR                        OFFENSE:        22.02


           Richard Efren Hignojos v.
STYLE:     The State of Texas                    COUNTY:         Ector

                      REVERSED &
COA DISPOSITION:      REMANDED                   TRIAL COURT:    244th District Court


DATE: 09/30/14                   Publish: NO     TC CASE #:      C-38,608




                        IN THE COURT OF CRIMINAL APPEALS



         Richard Efren Hignojos v.
style:   The State of Texas                           CCA#:        PD-1468-14

         SP/T5                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     V^lo llW+5                                  SIGNED:                           PC:_
JUDGE:     Pu                                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD